Citation Nr: 0934598	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-30 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbar spondylosis with degenerative arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and T.C.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In May 2006, jurisdiction of 
this case was transferred to the RO in Wilmington, Delaware.

During the course of this appeal, the Veteran raised a claim 
seeking service connection for right leg venous 
insufficiency, secondary to service-connected lumbar 
spondylosis with degenerative arthritis.  As this issue has 
not yet been developed for appellate consideration, it is 
referred to the RO for appropriate action.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

Lumbar spondylosis with degenerative arthritis is manifested 
by forward flexion to 50 degrees, no lumbar or complete spine 
ankylosis, and no more than mild right lower extremity 
neurological manifestations.  X-ray examination of the lumbar 
spine revealed mild degenerative joint disease from L3 to L5 
and spondylosis at L5.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for lumbar spondylosis with degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5239-5237 (2008).

2.  The criteria for a separate evaluation of 10 percent for 
right lower extremity neurological manifestations of a lumbar 
spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8620, 8720 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  

The RO's February 2004, March 2006, and July 2008 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Specifically, the RO's July 2008 letter informed 
the Veteran of what evidence was required to substantiate his 
claim for an increased disability rating and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  With respect to the 
Dingess requirements, the RO's March 2006 and July 2008 
letters provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with 
multiple medical examinations to determine the current 
severity of his lumbar spondylosis with degenerative 
arthritis.  38 C.F.R. § 3.159(c)(4).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

By a December 1986 rating decision, the RO granted service 
connection for left sciatica, L4-L5, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
8620, effective October 1986.  By an August 1987 rating 
decision, a 20 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Codes 5292-8620, effective October 
1986.  By an August 1993 rating decision, the RO assigned a 
40 percent evaluation, effective August 1993, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293.  The RO's August 1993 rating 
decision also recharacterized the Veteran's lumbar spine 
disability as low back strain with left sciatica.

In January 2004, the Veteran filed his current claim seeking 
an increased disability evaluation for his lumbar spine 
disorder.  By a March 2004 rating decision, the RO continued 
the 40 percent evaluation assigned, and the Veteran timely 
filed an appeal.

According to the revised regulation, lumbar spondylosis with 
degenerative arthritis is evaluated based on the General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  Id. at Note (1).  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is zero to 
30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71, 
Plate V.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4). 

The 40 percent evaluation for lumbar spondylosis with 
degenerative arthritis contemplates forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula.

The evidence of record indicates some limitation of lumbar 
spine range of motion without any evidence of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine or 
complete spine.  38 C.F.R. § 4.71a, General Rating Formula.  
On his most recent VA examination in February 2009, the 
Veteran's lumbar spine exhibited forward flexion to 50 
degrees, extension to 10 degrees, bilateral lateral flexion 
and bilateral lateral rotation to 10 degrees, with pain at 
the end range of motion in all directions.  The VA examiner 
further noted that there was no additional restriction of the 
range of motion due to pain, fatigue or weakness.  The report 
of his September 2006 VA examination of the spine revealed a 
range of motion in the lumbar spine consisting of forward 
flexion to 45 degrees, extension to 0 degrees, left lateral 
flexion to 10 degrees, right lateral flexion to 20 degrees 
and bilateral lateral rotation to 20 degrees, with complaints 
of pain throughout the entire range of motion.  The report of 
his April 2004 VA examination of the spine revealed a range 
of motion consisting of flexion to 80 degrees, extension to 
15 degrees, right lateral bend to 30 degrees, left lateral 
bend to 35 degrees, and bilateral rotation to 35 degrees.  
Accordingly, an evaluation in excess of 40 percent for a 
lumbar spine disability is not warranted.

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

Additionally, an evaluation in excess of 40 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the Veteran did not report, and the record 
did not demonstrate any diagnosis of this condition.  
Specifically, the VA examiner in February 2009 specifically 
noted that there was no evidence of intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008); 
see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Also weighed by the Board were the effects of pain in 
assigning a disability rating 38 C.F.R. §§ 4.40, 4.45 (2008); 
see also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, as the Veteran has been assigned the maximum 
evaluation for limitation of motion of the lumbar spine, a 
higher evaluation based on pain may not be assigned. 38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206; 
Johnston v. Brown, 10 Vet. App. 80 (1997).

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 40 percent for 
lumbar spondylosis with degenerative arthritis at any time 
during the period pertinent to this appeal. 38 U.S.C.A. 5110 
(West 2002); see also Hart, 21 Vet. App. 505.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

When considering the lumbar spine disability's neurological 
manifestations, sciatic nerve paralysis, neuritis, and 
neuralgia, are assigned 10, 20, 40, 60, and 80 percent 
evaluations for mild incomplete paralysis of the sciatic 
nerve, moderate incomplete paralysis, moderately severe 
incomplete paralysis, severe incomplete paralysis with marked 
muscular atrophy, and complete paralysis with foot dangling 
and dropping, no active movement possible of muscles below 
the knee, and flexion of the knee weakened or (very rarely) 
lost, respectively.  38 U.S.C.A. § 4.124a, Diagnostic Codes 
8520, 8620, 8720 (2008).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  The evidence of record 
shows subjective complaints of low back pain radiating down 
the Veteran's right lower extremity.  

The September 2006 VA examination of the spine concluded with 
a diagnosis of chronic low back pain, with right lower 
extremity radicular pain.  Sensation testing revealed 
subjectively decreased diffusely nondermatomal pattern right 
lower extremity compared to the left.  Motor strength testing 
revealed 5/5 strength in the bilateral lower extremities, and 
muscle stretch reflexes were 2+ in the bilateral extremities.  

The February 2009 VA examination of the spine noted reduced 
monofilament sensation in the right mid thigh, otherwise the 
Veteran had normal monofilament sensation in the upper and 
lower extremities.  The report also noted that he had normal 
vibration sense in the lower extremities, and listed 5/5 
muscle strength in his lower extremities.

These findings most closely demonstrate mild, but not 
moderate, incomplete paralysis of the sciatic nerve. 38 
U.S.C.A. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  
Accordingly, a separate 10 percent evaluation for mild 
neurological manifestations of the lumbar spine disability in 
the right lower extremity is warranted.

In considering the Veteran's claim herein, the Board has also 
considered the issue of whether the schedular evaluation 
assigned the Veteran's condition herein is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluation in this case is not inadequate.  A 
higher disability rating is provided for certain 
manifestations of this condition, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Specifically, the limitation of motion exhibited by 
the Veteran's thoracolumbar or entire spine does not warrant 
more than the current 40 percent disability rating.  The 
service-connected lumbar spondylosis with degenerative 
arthritis is manifested by forward flexion to 50 degrees, no 
lumbar or complete spine ankylosis, and no more than mild 
right lower extremity neurological manifestations.  X-ray 
examination of the lumbar spine revealed mild degenerative 
joint disease from L3 to L5 and spondylosis at L5.  When 
comparing this disability picture with the level of 
disability contemplated by the Rating Schedule, the Board 
finds that the schedular evaluation regarding the appellant's 
lumbar spondylosis with degenerative arthritis is not 
inadequate.  A higher rating is provided for certain findings 
but the medical evidence reflects that those findings are not 
present in this case.  Therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
General Rating Formula; see also VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of an 
increased rating in excess of 40 percent for the orthopedic 
manifestations of his service-connected lumbar spondylosis, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 40 percent for lumbar 
spondylosis with degenerative arthritis is denied.

A 10 percent evaluation for right lower extremity 
neurological symptoms due to a lumbar spine disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Board's decision herein has granted a separate 10 percent 
disability rating for the Veteran's right lower extremity 
neurological symptoms due to a lumbar spine disability.  
Under these circumstances, the Board finds the granting a 
separate 10 percent evaluation for right lower extremity 
neurological symptoms due to a lumbar spine disability 
constitutes a material change in the facts relating to the 
issue of entitlement to a TDIU rating.  

Finally, the Veteran should complete an updated application 
for increased compensation based on unemployability, VA Form 
21-8940.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
request that he complete and return an 
updated VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim for entitlement to TDIU 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


 Department of Veterans Affairs


